DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims as outlined below are rejected on the ground of nonstatutory double patenting as being unpatentable over claims as outlined below of U.S. Patent No. 10586342. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of a DOE that is on a movable mount allowing for varying the structured light is present in both sets of claims.
Claims of current application
Claims of patent 10586342
1
1
2
1
3
2
4
9
5
3
6
4
7
5
8
6
9
10
10
11
11
12
12
13
13
1
14
3
15
5
16
12
17
13
18
15
19
15
20
19



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuta (20200184663) in view of Forster (20180010907).
Referring to claims 1, 13, and 18, Zuta shows a depth camera assembly (DCA) (see abstract and paragraph 2) comprising:
an illumination source configured to emit light (figure 1 Ref 12),
a mounting element configured to have a plurality of adjustable positions (see paragraph 84 note the variable mounting of the DOE on a movable platform),
a diffractive optical element (DOE) mounted on the mounting element that generates diffracted scanning beams from the emitted light having different patterns different positions of the mounting element of the adjustable positions (figure 2A-2C note the different patterns, also see paragraph 84 note the different positions of the DOE based on the movable platform) a pattern of the structured light being adjustable (see figures 2A-2C also see the light beams being produced then adjusted to create a distorted pattern as shown in figure 4);
an imaging device configured to capture one or more images of at least a portion of the structured light reflected in the local area (see the imaging device Ref 45).  
While Zuta shows an adjustable projection pattern (as seen in figure 2A-2C and figure 4) and Zuta shows a movable mounting for the DOE (see paragraph 84) Zuta fails to make the link that the movable mounting for the DOE causes the structured light pattern to change.  
Forster shows a similar device that includes the projection of a structured light including moving a DOE mounting element as to adjust the structured light according to emission instructions (see paragraph 103).  It would have been obvious to include the mounting element that has multiple adjustable positions associated with different patterns as shown because Zuta opens the door for enabling a moving DOE in paragraph 84 and it is well known that a movable DOE generates a varying pattern as shown by Forester.  Forester also teaches this is obvious because both embodiments are shown (see figure 9 and see paragraph 103). 
Referring to claims 2 and 19, Zuta shows a controller configured to determine depth information for one or more objects in the local area based in part on the captured one or more images (see figure 1 Ref 47 also see paragraph 2, 3, and 5).
	Referring to claim 3, the combination of Zuta and Forester renders obvious adjust a position of the mounting element, based in part on the determined depth information (see paragraph 15 of Forester note that the measurement pattern is selected based on the basic geometric shape also see paragraph 31).
	Referring to claim 4, the combination of Zuta and Forester renders obvious the controller is further configured to:
adjust a position of the mounting element, based in part on location information related to the one or more objects in the local area (note paragraph 15 also see paragraph 31). 
Referring to claims 5 and 14, the combination of Zuta and Forester shows  each position of the mounting element of the plurality of adjustable positions results in a unique pattern of the structured light (see figure 7 MM1-MM3 also see figure 9 note L1-L3 and DOE1-DOE3).
Referring to claim 6, the combination of Zuta and Forester renders obvious a light emitter configured to emit the light; a collimation assembly configured to collimate the emitted light into collimated light; and a prism configured to direct the collimated light into the DOE (see Zuta Ref 12 and 14).  Note the use of a prism to redirect light into a DOE is extremely common and adds no new or unexpected results.  
	Referring to claims 7 and 15, Zuta shows a light emitter configured to emit the light; and an optical element configured to: collimate the emitted light to generate collimated light, and direct the collimated light into the DOE (see figure 1 Ref 12 and 14).
	Referring to claim 9, the combination of Zuta and Forester shows a controller configured to adjust a position of the mounting element to change an angular position of the DOE relative to the illumination source (see figure 9 of Forester).
	Referring to claim 10, note that Forester shows a rotation of a DOE but fails to show translation, it is extremely well known that translation or rotation of a DOE that is selectable can be an obvious alternative to one another. 
	Referring to claims 11, 16, 20, the combination of Zuta and Forester shows a controller configured to:
obtain information about a spatial resolution of a pattern of the structured light; and
adjust a position of the mounting element, based on the information about the spatial resolution (see paragraph 15 and 31).
	Referring to claims 12 and 17, the combination of Zuta and Forester shows a controller configured to control a spatial resolution of a pattern of the structured light by adjusting a position of the mounting element (see figure 2a-2c of Zuta and fig 7 of Forester).
	

Allowable Subject Matter
Claims 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645